Citation Nr: 0931597	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an award of special monthly pension (SMP) 
based on a need for aid and attendance or on housebound 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953 and from December 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled for a Travel Board Hearing before 
the Board in February 2008, however he failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2008).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has the following non-service-
connected disabilities: diabetes mellitus, type II, rated as 
20 percent disabling; osteoarthritis involving the knees, 
rated as 20 percent disabling; dermatophytosis of the foot, 
rated as noncompensably disabling; and coronary artery 
disease (CAD), rated as noncompensably disabling.  The 
Veteran's combined non-service-connected disabilities rating 
is total and permanent.

2.  The Veteran does not have a single disability rated at 60 
percent, is over the age of 65 years of age, and is not 
"substantially confined" to his home.

3.  The Veteran served for more than 90 days during the 
Korean Conflict, a period of war.

4.  The Veteran is not blind or nearly blind in both eyes; is 
not institutionalized in, or confined to, a nursing home or 
other facility due to physical or mental incapacity; and does 
not need regular aid and assistance to perform activities 
necessary for daily living.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMP benefits based on aid 
and attendance are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.351, 
3.352 (2008).

2.  The criteria for entitlement to SMP benefits by reason of 
being housebound are not met.  38 U.S.C.A. §§ 1502, 1513, 
1521, 5107 (West 2002); 38 C.F.R. § 3.351 (2008); Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Special Monthly Pension

In this case, the Veteran contends that he is entitled to 
special monthly pension based on his need for aid and 
attendance and/or housebound status, due to the impact of his 
various non-service-connected disabilities.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
Veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the Veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the Veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  
38 C.F.R. § 3.352(d) (emphasis added).  This requirement is 
met when the Veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).

However, the Court has held that a Veteran is entitled to 
special monthly pension based on housebound status if he or 
she is 65 years of age or older, meets the service criteria 
of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a minimum disability rating of 60 
percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220-22 (2006).  

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the Veteran have a disability 
rated as permanent and total (100 percent) is excluded if he 
or she is 65 or older.  Hartness, 20 Vet. App. at 221-22.  On 
a separate note, the Court added that in order to be 
considered "permanently housebound," the requirement that 
the Veteran be "substantially confined" to the home or its 
immediate premises is broadly construed and met when the 
Veteran is simply unable to leave the home to earn a living, 
as opposed to requiring that the Veteran be unable to leave 
the house at all. Id. at 222.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

In October 2005 the Veteran's self care skills were evaluated 
upon admission to the VA Medical Center in San Juan, Puerto 
Rico.  The Veteran was noted to be self independent for 
mobility, transfer, bathing, dressing, eating, toileting, 
meal preparation, medication, stairs, shopping, housekeeping, 
transportation, and grooming.

In April 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) aid and attendance examination.  He was noted 
to be diagnosed with CAD, diabetes mellitus, ventral hernia, 
elevated prostatic specific antigen, dermatophytosis of the 
foot, osteoarthritis of the knees, to have undergone three 
coronary artery bypasses, and to have suffered a myocardial 
infarction.  The Veteran arrived in a private car accompanied 
by his son-in-law.  The Veteran was noted to live with his 
wife and two grandsons.  He was noted to be recommended 
company for the travel to the examination.  The Veteran was 
not hospitalized.  The Veteran was noted to not be bedridden 
or wheelchair bound.  The Veteran used a cane for ambulation.  
His vision demonstrated refractive error but was corrected 
using eyeglasses.  He had isocoric pupils, equal, reactive to 
light and accommodation.  There was evidence of early senile 
cataracts evidenced in both eyes.  The Veteran was noted to 
be competent and capable to manage his benefits payments.  He 
was found to be independent in all his daily living needs and 
requirements.

The Veteran was noted to have undergone a coronary artery 
bypass graft in 1992 due to CAD, been treated for diabetes 
mellitus since 1982, treated surgically for a ventral hernia, 
be diagnosed with dermatophytosis of the foot and 
osteoarthritis of the knees, to have undergone cardiac 
catheterization in November 2005, and to have suffered 
recurrent angina pectoris for the prior six months.

The Veteran was reported to have episodes of chest pain, 
angina pectoris, pain in both knees, cramps in the legs, 
numbness of the hands, trigger fingers in both hands, 
constipation, pollakiuria, and polyuria.  He was noted to 
watch television, listen to the radio, read the newspaper, 
complete light duties in the garden, assist his wife with the 
housework, and go to stores, the supermarket, the malls, and 
church.  The Veteran indicated that he stays active all day.  
The Veteran's build was erect, his state of nutrition was 
satisfactory, and that he uses a cane to ambulate.  The 
Veteran had satisfactory grip, flexion, and extension of the 
fingers.  He had satisfactory musculoskeletal function, 
coordination, and sensory with the normal range of motion of 
the upper extremities.  The right elbow demonstrated 
degenerative spur formation in the proximal ulna and 
olecranon.  The Veteran's lower extremities demonstrated 
degenerative joint disease and osteoarthritis of the knee 
joints.  The Veteran achieved satisfactory locomotion with 
the use of a walking cane but indicated that he avoided 
prolonged walking due to arthralgia and episodes of angina 
pectoris.  The Veteran had slow motion and complained of 
weakness in the knee joints, but no muscular atrophy or 
contractures were found.  The Veteran's balance was 
satisfactory.  The Veteran was noted to ambulate alone, 
slowly, using a cane.  The examiner noted that the Veteran 
was able to walk without assistance of another person using a 
cane and that the Veteran was able to leave the home at any 
time.  The examiner found that the Veteran was independent in 
all his daily living needs and requirements but recommended 
supervision and company due to his conditions.

In a VA treatment note, dated in September 2006, the Veteran 
was noted to have uncorrected 20/60 vision in the left and 
right eyes.

The Veteran's VA and private medical records do not reveal 
that he was, at any point, with the exception of inpatient 
care, unable to perform his activities of daily life.  

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the 
preponderance of the evidence shows that the criteria for SMP 
based on need for aid and attendance are not met.

The Board notes that the Veteran does not claim nor is it 
shown that he is blind or nearly blind, is institutionalized 
in a nursing home on account of physical or mental 
incapacity, is unable to feed himself, or bedridden or 
incapable of attending to the needs of nature without 
assistance.  On the contrary, the preponderance of the 
medical evidence shows that the Veteran stays active all day 
and is independent in all his daily living needs and 
requirements.  The Veteran's disabilities, when considered in 
conjunction with each other, do not result in an inability to 
care for his daily personal needs without regular personal 
assistance from others, nor do they result in an inability to 
protect himself from the hazards and dangers of his daily 
environment.  The Board notes that in the April 2006 VA 
examination report, the examiner recommended that the Veteran 
have company and be assisted due to his medical conditions.  
However, the examiner indicated that the Veteran was 
independent in all his daily living needs and requirements.  
In addition, in October 2005 the Veteran's self care skills 
were evaluated and the Veteran was noted to be self 
independent for mobility, transfer, bathing, dressing, 
eating, toileting, meal preparation, medication, stairs, 
shopping, housekeeping, transportation, and grooming.  The 
medical evidence does not demonstrate any incapacity 
requiring care or assistance on a regular basis to protect 
him from hazards or dangers incident to his daily 
environment.  Accordingly, the preponderance of the evidence 
is against finding that the Veteran is entitled to SMP based 
on the need for the regular aid and attendance of another 
person.  

In addition, the Board finds that the preponderance of the 
evidence shows that the criteria for SMP based on based on 
housebound status are not met.

The Veteran was born in October 1929 and, therefore, is over 
65 years of age.  While the Veteran is over 65 years of age, 
the Veteran does not possess a single disability that is 
rated 60 percent disabling or more.  In addition, the Veteran 
has been found to be independent in all his daily living 
needs and requirements and found to be able to walk without 
assistance of another person using a cane and be able leave 
the home at any time.  As such, the Board finds that the 
Veteran is not "substantially confined" to his home.  
Accordingly, the Veteran's claim of entitlement to an award 
of special monthly pension (SMP) based on a need for aid and 
attendance or on housebound status must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an award of special 
monthly pension (SMP) based on a need for aid and attendance 
or on housebound status, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the Veteran 
regarding the fifth element identified by the Court in 
Dingess.  However, in regards to the claim of entitlement to 
SMP, because the preponderance of the evidence is against the 
Veteran's claim of entitlement to an award of SMP, the Board 
finds that he has not been prejudiced since any issue 
regarding an appropriate effective date is moot.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and the appellant was afforded a VA medical 
examination in April 2006.  There is no indication that there 
are other relevant records that must be obtained.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to an award of special monthly pension (SMP) 
based on a need for aid and attendance or on housebound 
status is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


